DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 11, 12, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McMorrow et al [Fig. 3a) 2010/0019858] in view of [Ilkov et al (Fig. 5) 2014/0073271].
Regarding claims 1, 12 and 18, McMorrow et al [Fig. 3a) 2010/0019858] discloses an amplifier circuit comprising a first differential amplifier (31), a first transformer (37) with a primary coil (33) coupled to an output (output of 31) of the first differential amplifier (31) and with a secondary coil (35) coupled to a load (RL), a second differential amplifier (32), a second transformer (38) with a primary coil (34) coupled to an output (output of 32) of the second differential amplifier (32) and with a secondary coil (36) coupled in series with the secondary coil (35) of the first transformer (37), and a center tap node (the node between the elements 35 and 36) between the secondary coil (35) of the first transformer (37) and the secondary coil (36) of the second transformer (38). As described above, McMorrow et al [Fig. 3a) 2010/0019858] discloses all the limitations in claim 1 except for that the tuning network coupled to the center tap node. [Ilkov et al (Fig. 5) 2014/0073271] discloses an amplifier circuit comprising a tuning network (201, 203). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the tuning network at the center tap node of McMorrow et al [Fig. 3a) 2010/0019858], such as taught by [Ilkov et al (Fig. 5) 2014/0073271] in order to provide the advantageous benefit of stabilizing the variation of the gain of the differential amplifier.
Regarding claim 5, wherein the tuning network (201, 203) includes a capacitively (204, 208) coupled resonator tuned to the fundamental frequency and furthermore, it would have been obvious to have implemented the certain frequencies for the resonator since implementing certain frequency values of the fundamental frequencies is obvious design choice.
Regarding claims 6 and 17, furthermore, it is well known to integrate the semiconductor devices in order to form of small sized Integrated Circuit (IC).  Therefore, it would have been obvious to have integrated the first transformer and second transformer and the tuning network because such a modification would have advantageously produced a small-sized integrated circuit. 
Regarding claim 11, wherein the tuning network (201, 203) is adjustable and is configured to support two different frequency bands.
Regarding claim 21, wherein the first transformer (37) and the second transformer (38) are formed as a Marchand Balun Combiner.

Allowable Subject Matter
Claims 2-4, 7-10, 13-16, 19, 20, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2691